Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Claims 1-7 have been cancelled.  Claims 8-25 were allowed in the Office action dated 12/21/2021.  After further search and consideration, the pending claims are in condition for allowance. 

Allowable Subject Matter
Claims 8-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 8, the prior art fails to disclose or fairly suggest a system for use with a loading dock station, the system comprising: a vehicle identification system having an input device for identifying a vehicle at the loading dock station; and a docking station control unit communicatively coupled to the vehicle identification system, the docking station control unit being programmed with computer readable instructions that, when executed, cause the docking station control unit to: receive a signal from the vehicle identification system; and determine, based on the signal, if the vehicle is validated or not validated, wherein: if the vehicle is validated, automatically transmit a first message to a communication device separate from the docking station control unit, the communication device being programmed with computer readable instructions that, when executed, cause the communication device to -- receive the first message from the dock station control unit; provide the first message to a user, the first message indicating that the vehicle is validated; and receive an approval input or a disapproval input from the first user, wherein, in response to receiving the approval input, transmit an approval signal to the dock station control unit that causes the dock station control unit to initiate an automated workflow protocol of the loading dock station for interaction with the vehicle, and wherein, in response to receiving the disapproval input, transmit a disapproval signal to the dock station control unit that prevents the dock station control unit from initiating the automated workflow protocol; if the vehicle is not validated-- not initiate the automated workflow protocol; and automatically transmit a second message to the communication device, wherein the communication device is further programmed with computer readable instructions that, when executed, cause the communication device to-- receive the second message from the dock station control unit; and provide the second message to the user, the second message indicating that the vehicle is not valid.
Regarding claim 18, the prior art fails to disclose or fairly suggest a system for use with a loading dock station, the system comprising: a vehicle identification system having a sensor for detecting a vehicle at the loading dock station; and a docking station control unit communicatively coupled to the vehicle identification system, the docking station control unit being programmed with computer readable instructions that, when executed, cause the docking station control unit to: receive a signal from the vehicle identification station; and determine, based on the signal, if the vehicle is validated or not validated, wherein: if the vehicle is validated, initiate an automated workflow protocol of the loading dock station for interaction with the vehicle; and if the vehicle is not validated, automatically transmit information related to a deviation request to a communication device separate from the docking station control unit, the communication device being programmed with computer readable instructions that, when executed, cause the communication device to receive the deviation request from the dock station control unit; provide information related to the deviation request to a user; and receive an approval input or a disapproval input from the user in response to the information in the deviation request, wherein, in response to receiving the approval input, transmit an approval signal to the dock station control unit that causes the dock station control unit to initiate a workflow protocol of the loading dock station for interaction with the vehicle, and wherein, in response to receiving the disapproval input, transmit a disapproval signal to the dock station control unit that prevents the dock station control unit from initiating the automated workflow protocol.
Dependent claims 9-17 and 19-25 are allowed with their base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D ALUNKAL whose telephone number is (571)270-1127. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS D ALUNKAL/Primary Examiner, Art Unit 2687